Fairchild, J.
On February 25, 1955, Joseph Dostal brought action against the Saint Paul-Mercury Indemnity Company, insurer of John F. Magee, to recover medical expenses incurred as a result of injuries to his minor daughter, Rita. Magee was originally named a defendant, but personal jurisdiction over him was not obtained. See Dostal v. Magee (1956), 272 Wis. 509, 76 N. W. (2d) 349. On May 8, 1957, judgment was entered for plaintiff in the amount of $3,524.05, plus costs. Defendant appealed.
*22This action was consolidated for trial with the action brought by Rita Dostal against the same defendant. The issues on this appeal are the sufficiency of the evidence to support the jury finding that John Magee was negligent and whether the trial court erred in denying defendant’s motion for mistrial because of misconduct of a juror. These issues are disposed of in the opinion in the companion case, decided this day, ante, p. 1, 89 N. W. (2d) 545.
By the Court. — Judgment affirmed.